NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 09-4210
                                     ___________

                                  EDGAR GARRIDO,
                                                Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                          Respondent

                      ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A073-641-135)
                    Immigration Judge: Honorable Frederic G. Leeds

                    _______________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 18, 2010
           Before: SLOVITER, JORDAN and GREENBERG, Circuit Judges


                            (Opinion Filed: August 23, 2010)
                                      _________

                                        OPINION
                                       _________

PER CURIAM

      Edgar Rosendo Garrido petitions for review of the Board of Immigration Appeals’

(“BIA”) final order of removal. We will deny the petition.
                                             I.

       Garrido is a citizen of Guatemala who entered the United States in 1994. He

initially applied for asylum on the grounds that he feared persecution by guerilla forces

who were trying to recruit him during Guatemala’s civil war. His application was not

decided, for reasons not disclosed by the record, and the civil war ended in 1996.

       Garrido remained in this country. In 2007, the Government served him with a

notice to appear charging him as removable for being present without having been

admitted or paroled. See 8 U.S.C. § 1182(a)(6)(A)(i). Garrido concedes the charge, but

he filed an amended application seeking asylum, statutory withholding of removal, and

relief under the Convention Against Torture (“CAT”). Garrido now fears that he will be

targeted by criminal elements, particularly gangs known as the “maras,” if he returns to

Guatemala.

       The Immigration Judge (“IJ”) held a hearing, at which Garrido testified and

presented the 1997 and 2007 Department of State country reports. The IJ found Garrido

credible and sympathetic, but denied relief. In particular, the IJ concluded that Garrido is

not eligible for asylum because he presented no evidence that he suffered past persecution

or has a well-founded fear of being targeted for violence on a statutorily protected

ground. The IJ also concluded that Garrido is not entitled to withholding of removal

because he necessarily failed to satisfy the higher burden applicable to that claim and is

not entitled to relief under CAT because he presented no evidence that he is likely to be



                                             2
tortured on return. The BIA dismissed Garrido’s resultant appeal by decision and order

issued October 7, 2009, essentially summarizing the IJ’s reasoning. Garrido petitions for

review.1

                                            II.

       Garrido has raised no issue regarding the denial of his CAT claim, so any such

issue is waived. See Alaka v. Att’y Gen., 456 F.3d 88, 94 (3d Cir. 2006). Instead, he

raises three arguments addressed to his claims for asylum and withholding of removal.

Each of them lacks merit.

       First, Garrido argues that the IJ applied the wrong legal standard in adjudicating

his withholding claim.2 An alien seeking withholding of removal must show a “‘clear

probability’” that he or she will be persecuted if removed to a particular country, meaning

that persecution there is “‘more likely than not.’” Sioe Tjen Wong v. Att’y Gen., 539
F.3d 225, 236 (3d Cir. 2008) (citation omitted). Garrido argues that the IJ required him

 1
   We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1). We may review the decisions
of both the IJ and BIA because the BIA essentially summarized and deferred to the IJ’s
more detailed discussion. See Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir. 2004).
Garrido argues that we should review only the IJ’s decision because the BIA’s decision is
not a “real opinion” and “merely reflects the judgment of the” IJ. We disagree, but we
note that our rulings would be the same whether we reviewed the IJ’s decision, the BIA’s
decision, or both. We review the Agency’s factual findings for substantial evidence, and
may not disturb them “‘unless any reasonable adjudicator would be compelled to
conclude to the contrary.’” Sandie v. Att’y Gen., 562 F.3d 246, 251 (3d Cir. 2009)
(quoting 8 U.S.C. § 1252(b)(4)). We review legal conclusions de novo. See id.
 2
  The caption of this argument asserts that the IJ applied the wrong standard to Garrido’s
asylum claim, but the body of the argument is addressed only to his withholding claim.
Our conclusions apply equally to the asylum claim as well.

                                             3
instead to present “clear and convincing evidence” that he will be persecuted. As the

Government argues, however, Garrido did not exhaust this claim by presenting it to the

BIA (A.R. 9-13), so we lack jurisdiction to address it. See Lin v. Att’y Gen., 543 F.3d
114, 120 (3d Cir. 2008); 8 U.S.C. § 1252(d)(1). In addition, we note that both the IJ and

the BIA expressly set forth the correct standard.3

       Second, in two separate but related arguments, Garrido argues that IJ did not

properly take into account the 2008 country report, which he claims describes an “utter

breakdown” in the Guatemalan government’s ability to protect its citizens from crime that

“corroborates the petitioner’s concern for his safety.” 4 As both the IJ and BIA properly

concluded, however, the country reports describe only generalized violence and criminal

activity and do not suggest that Garrido will be targeted for persecution on any protected

ground. See Konan v. Att’y Gen., 432 F.3d 497, 506 (3d Cir. 2005) (“[G]eneral

conditions of civil unrest or chronic violence and lawlessness do not support asylum.”).



 3
   In setting forth the standard for asylum, the BIA wrote that Garrido was required to
show that a statutorily protected ground was “at least one central reason” for the alleged
persecution. 8 U.S.C. § 1158(b)(1)(B)(i). The Government concedes that this standard
does not apply to Garrido because it was established by the REAL ID Act and Garrido
filed his initial asylum application (though not his amended application) before its
effective date. We need not resolve that issue because Garrido has not raised it on review
(and, to the contrary, argues that we should not review the BIA’s decision at all).
Moreover, as the Government notes, the BIA did not base its ruling on the “one central
reason” requirement.
 4
   Garrido actually submitted the 2007 report to the IJ. The 2008 report issued after the IJ
rendered his decision, and Garrido then submitted it to the BIA on appeal. The two
reports do not differ materially in any relevant respect. (A.R. 18-31, 143-59.)

                                             4
Nor did Garrido submit any other evidence on that point. To the contrary, although he

testified that he fears crime and violence in Guatemala in general, he acknowledged that

he had no information that specific gangs would target him personally. (A.R. 126-28,

130-31.) Thus, the BIA’s rejection of his claims is supported by substantial evidence.

       Finally, Garrido asserts at the conclusion of his brief that his due process rights

were “compromised” because he did not receive a timely interview on his initial asylum

application, in which he sought asylum on the basis of guerilla recruitment during

Guatemala’s former civil war.5 Garrido has not meaningfully developed this argument,

and his assertion—without the benefit of citation to authority or the record—is the kind of

“‘passing reference’” that is inadequate to raise an issue on review. United States v.

Hoffecker, 530 F.3d 137, 162 (3d Cir. 2008) (citation omitted). Nevertheless, we

perceive no error in this regard. Aliens do not have a due process right to prompt

adjudication of asylum applications. See Mudric v. Att’y Gen., 469 F.3d 94, 98 (3d Cir.

2006) (rejecting due process claim that country conditions changed during delay in

processing asylum application). And Garrido himself acknowledges that “[w]hether there

would have been a different result in the asylum process is mere speculation[.]” (Petr.’s

Br. at 8.)

       Accordingly, we will deny the petition for review.


  5
   Garrido conceded before the IJ that his fear of guerrillas during Guatemala’s former
civil war no longer states a potential basis for relief (A.R. 126, 134), and he does not
argue otherwise on review.

                                              5